DETAILED ACTION

Election/Restrictions
Claim 2 is allowable. The restriction requirement between Species A1-A2, Species B1-B2, and Species C1-C2, as set forth in the Office action mailed on 12/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/30/2020 is withdrawn.  Claims 3 and 13, directed to Species A1 and Species B1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Trousdell on 08/23/2021.


Claims 19-20 have been canceled. 

Allowable Subject Matter
Claims 2-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 2. In particular, the limitations “wherein, during the first stretching, a span of the continuous elongated element adjacent to the head end is stretched with a supplementary stretch coefficient greater than the first stretch coefficient … and wherein the span stretched with the supplementary stretch coefficient extends from the head end of the continuous elongated element for a length that is equal to a difference between (i) a second distance measured parallel to the conveyor belts and extending from a center of the respective roller furthest from the forming support to a point on the forming surface at which the continuous elongated element is applied, and (ii) a first distance measured parallel to the conveyor belts and extending from the exit opening of the extruder to a point of contact between the conveyor belts situated on a line joining axes of rotation of the respective pulleys”.
The closest prior art is considered to be Sangiovanni et al. (US 2011/0036484) (of record) and Doughty (US 1,077,127) (of record).
Sangiovanni and Doughty disclose all of the claim limitations of claims 2 and 8 as discussed in the previous office action of record. However, neither of the prior art references discloses that during the first stretching, a span of the continuous elongated element adjacent to the head end is stretched with a supplementary stretch coefficient greater than the first stretch coefficient, wherein the span stretched with the supplementary stretch coefficient extends from the head end of the continuous elongated 
Sangiovanni discloses a first and second stretch coefficient, as discussed in the previous office action of record. However, Sangiovanni does not teach or suggest the supplementary stretch coefficient measured with the specific claimed span. Doughty merely teaches the use of opposing conveyor belts to advance a continuous elongated element in a linear direction toward a forming support and thus does not teach or suggest the claim limitations pertaining to the supplementary stretch coefficient and its span. Moreover, no prior art of record is considered to teach or suggest such claim limitations regarding the supplementary stretch coefficient and its span. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                       

/ROBERT C DYE/Primary Examiner, Art Unit 1749